Opinión de conformidad del
Juez Asociado Señor Alonso
Alonso,
a la cual se unieron el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernán-dez Denton y Fuster Berlingeri.
Las Reglas para la Creación y Funcionamiento de la Unidad Especial de Jueces de Apelaciones aprobadas por este Tribunal tienen como propósito principal preservar y mejorar en forma innovadora y creativa la calidad de la administración pública y de la justicia mediante el mejor uso de los recursos humanos y fiscales existentes; aumen-tando la eficiencia del sistema judicial y, por consiguiente, una justicia rápida, económica y eficiente. Es, además, un esfuerzo adicional por parte de este Tribunal de responder a las nuevas realidades y necesidades de la sociedad con-temporánea, una de cuyas características es ser una socie-dad cada vez más litigiosa.
La aprobación de estas reglas constituye un ejercicio vá-lido y necesario de nuestras facultades constitucionales ex-presas e inherentes.
I
Las reglas benefician principalmente a las partes que acuden a este Foro, quienes tienen una expectativa legí-tima de que sus casos sean resueltos no sólo bien, sino en forma expedita. Esto de por sí justifica la decisión que he-mos tomado.
Por otra parte, dicha decisión permite a este Foro aten-der con mayor prioridad su función de pautar e interpretar el derecho y de involucrarse más, y en forma más ágil y rápida, en áreas de nuestro ordenamiento jurídico sustan-tivo y procesal que requieren que se actualice la adminis-tración de la justicia a las nuevas realidades y necesidades de la sociedad contemporánea.
*675Permite, además, utilizar el caudal de conocimientos, experiencias, talentos y destrezas judiciales de los jueces apelativos en funciones judiciales para las cuales ellos es-tán precisamente capacitados.
También es un paso de avance para mantener nuestro sistema judicial actualizado, dinámico y responsivo a los nuevos retos del nuevo siglo que se avecina. Al así hacerlo, le insuflamos energía adicional a un sistema judicial que le ha servido bien al país, que está a la altura de los mejores del mundo, y que se mantiene a la vanguardia en su creci-miento y desarrollo.
Esta medida es una de varias que ha tomado este Tribunal y su Presidente para mantener el sistema judicial en pleno desarrollo.!1)
Todas estas medidas van encaminadas a evitar los pro-blemas que presentan las organizaciones gubernamentales y privadas que exhiben excesos de burocratización, distan-ciamiento entre los que sirven y a los que hay que servir, desplazamiento de objetivos y funciones principales por el enmohecimiento de estructuras y procedimientos, la ruti-nización de funciones y actividades, y la natural resisten-cia al cambio, a la experimentación, al aprendizaje y a bus-car nuevas formas de hacer las cosas y de enfrentarse a nuevas realidades y necesidades sociales y económicas.
Estos problemas comunes en Puerto Rico, Estados Uni-dos y en el nivel internacional han sido, y siguen siendo, objeto de extenso análisis por reconocidos estudiosos de la *676administración pública y privada, y de la administración de la justicia contemporánea. Sobre el particular, véanse, a manera de ejemplos: A. Etzioni, The Active Society, 1967, Cap. I; H. Simon, The Sciences of the Artificial, Cap. 4; H. Kaufman, The Limits of Organizational Changes, Cap. 1; M.A. Morales, Administración Pública, Gobierno y Teoría de la Organización, Master Type Setting and Word Processing, 1982; R. Mangabeira Unger, Law in Modern Society, Fee Press, 1976; D. Rosembloom, Public Administration and the Law, Dekker, Mimeo, 1983, Caps. 1, 4, 7; F.A. Cramer, Dynamic of Public Burocracy, Winthrop Publishers, Inc., 1977; Fiss, The Social and Political Foundations of Adjudication, 6 (Núm. 2) Law and Human Behavior 121-128 (1982); L.C. Gawthrop, Organizing for Change, Mimeo, 1983; L.L. Fuller, The Forms and Limits of Adjudication, 92 (Núm. 2) Harv. L. Rev. 353 (1978); Sander, Varieties of Dispute Processing, 70 F.R.D. 79, 111-134 (1976); D. McGillis, The Quiet (Revolution in American Dispute Settlement, 31 (Núm. 2) Harv. L. Sch. Bull. 20 (1980); Métodos alternos de resolver disputas, págs. 1-72 (Informe al Secretariado de la Conferencia Judicial, octu-bre de 1980); Junta de Planificación de Puerto Rico, Pro-yecto Puerto Rico 2005, noviembre de 1992. Este Tribunal tiene que asumir una función de liderato
institucional para lograr que la Rama Judicial siempre res-ponda eficientemente a las expectativas y necesidades de aquellos que tocan a sus puertas. Las reglas persiguen este único propósito.
rH V-H

Las reglas constituyen un ejercicio válido de las facultades constitucionales de este Tribunal

Las reglas son un ejercicio válido de nuestras facultades constitucionales, tanto expresas como inherentes. Nuestra *677Constitución en la Sec. 4 del Art. V expresamente dispone que:
El Tribunal Supremo funcionará, bajo reglas de su propia adopción .... (Énfasis suplido.) L.P.R.A., Tomo 1, ed.1982, pág. 356.
Adoptamos estas reglas como parte de nuestra facultad constitucional de regir nuestro proceso decisorio, estructu-ración y funcionamiento interno, y en virtud de las facul-tades que nos confiere todo el Art. V de nuestra Constitu-ción, supra.
Como expresara en Torres Rivera v. González Padín & Co., Inc., 133 D.P.R. 656, 665 (1993), “[e]s prerrogativa de este Tribunal el autoreglamentarse y adoptar aquellos me-canismos que estime apropiados con el fin de cumplir con sus obligaciones constitucionales de la forma que estime más adecuada y eficiente”.
El historial de la Convención Constituyente sobre las diversas cláusulas constitucionales relativas a la Rama Judicial avalan nuestra posición. El Presidente de la Comi-sión de la Asamblea Constituyente sobre la Rama Judicial, el Ledo. Ernesto Ramos Antonini, al explicar a la Asamblea Constituyente el alcance de dicha disposición enfatizó que el propósito cardinal de dichas cláusulas era lograr la efi-ciencia del Poder Judicial como instrumento democrático del Pueblo. A esos efectos expresó lo siguiente:
La Comisión de la Rama Judicial de esta Convención tuvo, en todo momento, desde el inicio de sus trabajos, como propósito cardinal en su tarea, la que sin duda alguna es el propósito de todas las comisiones en relación con la organización de los tres poderes que constituyen la forma republicana de gobierno en el sistema que habremos de crear, o sea, el propósito de la eficien-cia del poder judicial como instrumento democrático del pueblo.
Según la proposición sustituta sometida por la comisión, cree-mos haber logrado ese propósito.
El propósito de eficiencia en la organización y funcionamiento de la rama judicial, está íntimamente vinculado y depende fun-damentalmente, en lo que toca a la rama judicial, repito, de la independencia del poder judicial. Esa independencia a que pro-
*678pende la proposición sustituía, como ideal en la organización de la estructura de gobierno que vamos a crear y dada la función del poder judicial, cual es la de garantizar en nuestra vida po-lítica, social y económica un régimen de derecho a diferencia de un régimen de fuerza o de hombres.
Función primordial del sistema del poder judicial, es garan-tizar en la vida social el respeto de los derechos de cualesquiera intervenciones contrarias a esos propios derechos, por parte del poder ejecutivo, del poder legislativo o de cualesquiera otras fuerzas organizadas o elementos que puedan en cualquier mo-mento atentar contra esos derechos del ciudadano. Eso sólo se logra mediante la firme cimentación de un régimen de derecho en una sociedad democrática.
Este proyecto, esta proposición, al crear el sistema integrado de los tribunales de justicia en Puerto Rico en torno a jurisdic-ción, funcionamiento y administración, a nuestro juicio, garan-tiza de manera plausible la independencia del poder judicial.
La independencia del poder judicial, se garantiza, a nuestro juicio, según la proposición, mediante alrededor de diez (10) características que contiene el proyecto. (Énfasis suplido.) 1 Diario de Sesiones de la Convención Constituyente 451-452. Véase, además, nuestras expresiones en Negrón Soto v. Gobernador, 110 D.P.R. 664, 665 (1981).
La letra clara de la See. 4 del Art. 5 de nuestra Consti-tución, supra, y de las demás disposiciones de la misma que tienen que ver con la Rama Judicial, así como los pre-cedentes de este Tribunal, han delineado claramente las funciones expresas e inherentes de este Foro. Véanse: Dia-rio de Sesiones, supra, págs. 452-454, 771-772; Conferencia Judicial de Puerto Rico, La independencia judicial en Puerto Rico, octubre de 1988; Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Betancourt v. Gobernador, 119 D.P.R. 435, 436, 444 (1987), opinión concurrente; In re Solicitud Cepeda García, 130 D.P.R. 18 (1992).
[Nuestra Constitución es un documento dinámico que] no es-tablece, ni debe establecer, normas para la hora que pasa, sino principios para un futuro que se expande. B.N. Cardozo, La naturaleza de la función judicial, Buenos Aires, Eds. Arayú, 1955, pág. 64.
*679Este Tribunal, al sopesar los derechos constitucionales del pueblo frente al Estado, ha asumido posiciones de van-guardia, valientes y sabias, imprimiéndole a nuestra Cons-titución el dinamismo necesario para atender no sólo las circunstancias del momento, sino las del futuro (Noriega v. Gobernador, 122 D.P.R. 650 (1988), y Noriega v. Gobernador, 130 D.P.R. 919 (1992), para que ésta no se convierta en una pieza de museo o sea como los Rollos del Mar Muerto (P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983)).
Sería un contrasentido jurídico que interpretáramos restrictivamente nuestras facultades constitucionales cuando precisamente se trata de proveerle más eficiencia al Poder Judicial, según fue la intención expresa de la Con-vención Constituyente. Este Tribunal no se puede autoli-mitar cuando de mejorar la calidad de la administración de la justicia se trata. Después de todo, como atinadamente expresara el distinguido Profesor de Derecho y Ex Juez Asociado de este Tribunal, Don Raúl Serrano Geyls:
Es procedente, por lo tanto, reconocer que una constitución debe interpretar la situación vital de un pueblo en su sentido esencialmente dinámico, captando la trayectoria de su evolu-ción sin limitarse al reflejo estático de su situación en un mo-mento dado. (Énfasis en el original suprimido.) R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 5.
Debo destacar que bajo el esquema y el procedimiento que hemos adoptado, este Tribunal siempre retiene la fa-cultad de examinar todos los recursos que se le presentan y determinar si deniega o expide los mismos (así como aten-der todas las apelaciones criminales), y tomar la decisión final sobre cada recurso y adoptar la explicación que de ella haga. Con la adopción de las reglas, el Tribunal no ha delegado en los Jueces Apelativos su función de expedir y de decidir los recursos que se le presenten.
Las reglas no prohíben que este Tribunal designe un sólo Juez Apelativo para actuar como Comisionado (véase *680el primer párrafo de la Regla 6). Tampoco prohíbe que otros Jueces del Tribunal General de Justicia sean desig-nados como Comisionados. Las reglas proveen suficiente flexibilidad para el mejor funcionamiento de la unidad que se crea. Tampoco persiguen crear confrontaciones con las otras ramas de gobierno. Su propósito ya lo hemos expli-cado en detalle. Además, se hace el uso más fructífero, den-tro de las opciones que tenemos, de un talento humano y de aproximadamente un millón cuatrocientos mil dólares ($1,400,000) al año en mejorar la calidad de la justicia. (2)
En síntesis, no existe impedimiento constitucional al-guno para adoptar estas reglas. La Constitución lo per-mite, las realidades y las necesidades de nuestra sociedad contemporánea y nuestro empeño en preservar y mejorar la calidad de la administración pública y de la justicia exi-gen que éstas sean adoptadas.
- O -

(1) Entre otras, cabe mencionar las siguientes: El Sistema y la Comisión de Evaluación de Jueces; las Reglas de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Ins-tancia y del Tribunal de Apelaciones de Puerto Rico; el Comité de Reforma Judicial y de Administración del Tribunal de Primera Instancia; el fortalecimiento de la infor-mativa; el estudio y la celebración de Conferencias Judiciales encaminadas a adoptar nuevas Reglas de Procedimiento Civil, Criminal, de Evidencia y un Reglamento Notarial; el uso de equipo de difusión por los medios de comunicación en los procesos judiciales; así como sobre la Jurisdicción Voluntaria y la creación de una Comisión para estudiar el discrimen por razón de género en los tribunales, y el aumento en la productividad de este Tribunal y la explicación que éste hace de las razones que motivan la denegación de los recursos presentados ante nos.


(2) Actualmente hay catorce (14) Jueces Apelativos cuyo salario por ley es de setenta mil dólares ($70,000) anuales, el cual no puede ser alterado por el término que ocupen sus cargos por mandato constitucional. Ello conlleva un desembolso de novecientos ochenta mil dólares ($980,000) anuales en fondos públicos lo cual, unido a los salarios de sus respectivas secretarias personales y a los beneficios dispuestos por ley, suman alrededor de un millón cuatrocientos mil dólares ($1,400,000).